DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is a response to communications dated 11/12/2021 and 01/28/2022.  Claims 1-30 are pending in the application.

Information Disclosure Statement
The information disclosure statement filed 11/15/2021 complies with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609.  It has been considered and placed in the application file.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 16-22, 26-30, 37-39, , 42, 49-53, and 58-60 of U.S. Patent No. 11,178,586. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following rationales.
Instant Application Claim 1 Claims
‘586 Patent Claim 19 Claims
A first wireless device comprising:
A first wireless device, comprising:
a memory; and
a memory; and
a processor coupled to the memory, the processor being configured to cause the first wireless device to:
a processor coupled to the memory, the memory and the processor being configured to:


determine a plurality of beam correspondence states for a plurality of sets of one or more beams or portions of beams the first wireless device is able to use for communication; and
determine one or more beam correspondence states for one or more beams or portions of beams the first wireless device is able to use for communication; and
transmit, to a second wireless device, an indication of the plurality of beam correspondence states and, for each of the plurality of beam correspondence states, an association with one of the plurality of sets,
transmit one or more indications of the one or more beam correspondence states to a second wireless device,  an associated set of reference beams , wherein the one or more beams comprise the associated set of reference beams,
wherein the indication indicates, for each of the plurality of sets, whether the first wireless device has a capability of beam correspondence between the set and one or more transmit or receive beams the first wireless device is able to use for communication.
wherein the one or more indications of the one or more beam correspondence states indicate whether the first wireless device has a capability of beam correspondence between the one or more  transmit or receive beams the first wireless device is able to use for communication.


Rationales:
	From the above claim comparison, one can see that claim 1 of the instant application claims variously and essentially the same limitations of those in claim 19 of the ‘586 patent, and in that claim 19 of the ‘586 patent anticipates all of the claimed limitations in claim 1 of the instant application.  However, there are differences between the claims depicted in the bolded words and the strike-through words.  The differences are deemed obvious as followings:  Pertaining the difference depicted in the bolded words, it appears to be using different wording but meaning is the same.  It is deemed obvious to those skilled in the art to do so to seek a well-rounded protection for a disclose invention.  And pertaining the difference depicted in the strike-through words, it appears to be broadening claim by omitting limitations.  Nevertheless, it has been held that the omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before.  In re Karlson, 136 USPQ 184(CCPA).  Also note Ex Parte Rainu, 168 USPQ 375 (Bd. App. 1969); omission of a reference whose function is not needed would be an obvious variation.  In addition, the outstanding nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
	As per dependent claims 2-13, the claims are deemed obvious over claims 17, 16, 16, 19-22, and 26-30 of the ‘586 patent, respectively for the same rationales applied to base claim 1 as above discussed.



Instant Application Claim 14 Claims
‘586 Patent Claim 54 Claims
A first wireless device comprising:
A first wireless device, comprising:
a memory; and
a memory; and
a processor coupled to the memory, the processor being configured to cause the first wireless device to:
a processor coupled to the memory, the memory and the processor being configured to:
receive, from a second wireless device, an indication of a plurality of beam correspondence states and, for each of the plurality of beam correspondence states, an association with one of a plurality of sets of one or more beams or portions of beams,
receive one or more indications of one or more beam correspondence states for one or more beams or portions of beams from a second wireless device,  and an associated set of references beams for each of the plurality of beam correspondence states,
wherein the indication indicates, for each of the plurality of sets, whether the second wireless device has a capability of beam correspondence between the set and one or more transmit or receive beams the second wireless device is able to use for communication; and
wherein the one or more indications of the one or more beam correspondence states indicate whether the second wireless device has a capability of beam correspondence between the one or more beams and corresponding one or more transmit or receive beams the second wireless device is able to use for communication; and
select an approach for beam management for the second wireless device based on the received indication.
select an approach for beam management for the second wireless device based on the received one or more indications.


Rationales:
	From the above claim comparison, one can see that claim 14 of the instant application claims variously and essentially the same limitations of those in claim 54 of the ‘586 patent, and in that claim 54 of the ‘586 patent anticipates all of the claimed limitations in claim 14 of the instant application.  However, there are differences between the claims depicted in the bolded words and the strike-through words.  The differences are deemed obvious as followings:  Pertaining the difference depicted in the bolded words, it appears to be using different wording but meaning is the same.  It is deemed obvious to those skilled in the art to do so to seek a well-rounded protection for a disclose invention.  And pertaining the difference depicted in the strike-through words, it appears to be broadening claim by omitting limitations.  Nevertheless, it has been held that the omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before.  In re Karlson, 136 USPQ 184(CCPA).  Also note Ex Parte Rainu, 168 USPQ 375 (Bd. App. 1969); omission of a reference whose function is not needed would be an obvious variation.  In addition, the outstanding nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
	As per dependent claims 15-24, the claims are deemed obvious over claims 50-53 and 55-60 of the ‘586 patent, respectively for the same rationales applied to base claim 14 as above discussed.

Instant Application Claim 25 Claims
‘586 Patent Claim 4 Claims
A method for wireless communication by a first wireless device, the method comprising:
A method for wireless communication by a first wireless device, comprising:


determining a plurality of beam correspondence states for a plurality of sets of one or more beams or portions of beams the first wireless device is able to use for communication; and
determining one or more beam correspondence states for one or more beams or portions of beams the first wireless device is able to use for communication; and
transmitting, to a second wireless device, an indication of the plurality of beam correspondence states and, for each of the plurality of beam correspondence states, an association with one of the plurality of sets,
transmitting one or more indications of the one or more beam correspondence states to a second wireless device,  an associated set of reference beams , wherein the one or more beams comprise the associated set of reference beams,
wherein the indication indicates, for each of the plurality of sets, whether the first wireless device has a capability of beam correspondence between the set and one or more transmit or receive beams the first wireless device is able to use for communication.
wherein the one or more indications of the one or more beam correspondence states indicate whether the first wireless device has a capability of beam correspondence between the one or more beams and  one or more transmit or receive beams the first wireless device is able to use for communication.


Rationales:
	From the above claim comparison, one can see that claim 25 of the instant application claims variously and essentially the same limitations of those in claim 4 of the ‘586 patent, and in that claim 4 of the ‘586 patent anticipates all of the claimed limitations in claim 25 of the instant application.  However, there are differences between the claims depicted in the bolded words and the strike-through words.  The differences are deemed obvious as followings:  Pertaining the difference depicted in the bolded words, it appears to be using different wording but meaning is the same.  It is deemed obvious to those skilled in the art to do so to seek a well-rounded protection for a disclose invention.  And pertaining the difference depicted in the strike-through words, it appears to be broadening claim by omitting limitations.  Nevertheless, it has been held that the omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before.  In re Karlson, 136 USPQ 184(CCPA).  Also note Ex Parte Rainu, 168 USPQ 375 (Bd. App. 1969); omission of a reference whose function is not needed would be an obvious variation.  In addition, the outstanding nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
	As per dependent claims 26-27, the claims are deemed obvious over claims 2-3 of the ‘586 patent, respectively for the same rationales applied to base claim 25 as above discussed.


Instant Application Claim 28 Claims 
‘586 Patent Claim 42 Claims
A method for wireless communication by a first wireless device, the method comprising:
A method for wireless communication by a first wireless device, comprising:
receiving, from a second wireless device, an indication of a plurality of beam correspondence states and, for each of the plurality of beam correspondence states, an association with one of a plurality of sets of one or more beams or portions of beams,
receiving one or more indications of one or more beam correspondence states for one or more beams or portions of beams from a second wireless device, wherein: the one or more indications indicate a plurality of beam correspondence states and an associated set of references beams ,
wherein the indication indicates, for each of the plurality of sets, whether the second wireless device has a capability of beam correspondence between the set and one or more transmit or receive beams the second wireless device is able to use for communication; and
wherein the one or more indications of the one or more beam correspondence states indicate whether the second wireless device has a capability of beam correspondence between the one or more beams and corresponding one or more transmit or receive beams the second wireless device is able to use for communication, ; and
selecting an approach for beam management for the second wireless device based on the received indication.
selecting an approach for beam management for the second wireless device based on the received one or more indications.


Rationales:
	From the above claim comparison, one can see that claim 28 of the instant application claims variously and essentially the same limitations of those in claim 42 of the ‘586 patent, and in that claim 42 of the ‘586 patent anticipates all of the claimed limitations in claim 28 of the instant application.  However, there are differences between the claims depicted in the bolded words and the strike-through words.  The differences are deemed obvious as followings:  Pertaining the difference depicted in the bolded words, it appears to be using different wording but meaning is the same.  It is deemed obvious to those skilled in the art to do so to seek a well-rounded protection for a disclose invention.  And pertaining the difference depicted in the strike-through words, it appears to be broadening claim by omitting limitations.  Nevertheless, it has been held that the omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before.  In re Karlson, 136 USPQ 184(CCPA).  Also note Ex Parte Rainu, 168 USPQ 375 (Bd. App. 1969); omission of a reference whose function is not needed would be an obvious variation.  In addition, the outstanding nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
	As per dependent claims 29-30, the claims are deemed obvious over claims 38-39 of the ‘586 patent, respectively for the same rationales applied to base claim 8 as above discussed.

Allowable Subject Matter
It is noted that claims 1-30 of the instant application claims similar limitations as those in claims 1-4, 16-22, 26-30, 37-39, , 42, 49-53, and 58-60 of U.S. Patent No. 11,178,586.  Should a response to this Office Action overcome all of the above raised issues, the instant application shall be placed in a favorable condition for allowance.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Nokia, Alcatel-Lucent Shanghai Bell, Impact of UE TX/RX Beam correspondence and non-correspondence, 3GPP TSG-RAN WG1#87 Reno, U.S.A., R1-1612298, 6 pages, November 14-18, 2016.
Samsung, RA procedure with and without beam correspondence, 3GPP TSG RAN WG1 #87 Reno, USA, R1-1612466, 5 pages, November 14-18, 2016.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK DUONG whose telephone number is (571)272-3164. The examiner can normally be reached 7:00AM-3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL THIER can be reached on 571-272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.




/FRANK DUONG/Primary Examiner, Art Unit 2474                                                                                                                                                                                                        November 8, 2022